DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-26 are pending.
Claims 1, 4-5, 16 and 19 are amended.
This office action is in response of the Applicant’s arguments and remarks filed 12/07/2021.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner introduces a new prior art “Farnham” that teaches the features of transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit.


12/07/2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments that Cornwall in view of Xiong and Webb does not disclose the features of increasing a transfer reliability by shortening the specific time intervals between repeat transmissions of the information as a result of a first trigger event occurring, and opening an additional receive window for receiving the receipt confirmation; and decreasing the transfer reliability by lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring, and no additional receive windows are opened. Examiner respectfully disagrees. First, the Applicant recites in his claims 1, 4-5, 16 and 19 the steps actually being performed in the respective limitations are “shortening the specific time intervals…” and “lengthening the specific time intervals…”. The recitation regarding the transfer liabilities by increasing and decreasing the transfer liabilities do not relate the actual steps that are being performed. So, the added limitations are intended results of the method steps positively recited and performed.  The intended results do not modify or narrow the manner in which the steps are performed or practiced and thus they would not receive patentable weight per MPEP 2111.04 "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Second, Cornwall discloses The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102. At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means shortening the specific time intervals between repeat transmissions of the information technically equivalent to shortening the specific time intervals between repeat transmissions of the information as a result of a first trigger event occurring (fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]). Further, Cornwall discloses At time T8, DCU 104 sends a command 112 to the endpoint of interest 102 to decrease the periodic transmission interval of the endpoint of interest 102 technically means lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring technically equivalent to lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring (fig 3:T9, par[0038] and fig 5:510, par[0046]).

“increasing a transmit power for transmitting the information as a result of the first trigger event occurring …” and “decreasing again the transmit power as a result of the second trigger event occurring”. The recitation regarding the transfer liabilities by increasing and decreasing the transfer liabilities do not relate the actual steps that are being performed. So, the added limitations are intended results of the method steps positively recited and performed.  The intended results do not modify or narrow the manner in which the steps are performed or practiced and thus they would not receive patentable weight per MPEP 2111.04 "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Second, Cornwall discloses the features of shortening the specific time intervals between repeat transmissions of the information as a result of a first trigger event occurring, and/or opening an additional receive window for receiving the receipt confirmation (Cornwall fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]: The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102.  At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means  shortening the specific time intervals between repeat transmissions of the information); and the feature of lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring, and/or no said additional receive windows are opened (Cornwall fig 3:T9, par[0038] and fig 5:510, par[0046]: At time T8, DCU 104 sends a command 112 to the endpoint of interest 102 to decrease the periodic transmission interval of the endpoint of interest 102 technically means lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring). Olson clearly teaches the concept of adjusting the transmission power in association with two different events, wherein the first event is receiving an acknowledgment signal and the second event is not receiving the acknowledgment signal, wherein For the third transmission, on Channel C, the CPU 60 also executes instructions to "set destination address to FFFFFFFF, a global address, and adjust the power of transmission (process block 84), "transmit on channel C" (I/O block 85) and checking for receipt of an acknowledge signal (decision block 86). If the result of this decision is "Yes," as represented by the "Yes" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal and to change the power level command signal to the site, as represented by I/O block 98.  If the result of this decision is "No," as represented by the "No" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal but not a change to the power level command signal to the site, as represented by I/O block 97 (par[0035]).

In response to Applicant’s arguments that Cornwall in view of Xiong and Webb does not disclose the features of decreasing the transfer reliability by lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring, and/or no additional receive windows are opened; and increasing the transfer reliability by increasing the certain time length of the receive window as a result of the first trigger event occurring, and decreasing the transfer reliability by decreasing the certain time length again as a result of the second trigger event occurring. Examiner respectfully disagrees. First, the Applicant recites in his claims 1, 4-5, 16 and 19 the steps actually being performed in the respective limitations are “shortening the specific time intervals…”, “lengthening the specific time intervals…”, “increasing the certain time length of the receive window…” and “decreasing the certain time length again…”. The recitation regarding the transfer liabilities by increasing and decreasing the transfer liabilities do not relate the actual steps that are being performed. So, the added limitations are intended results of the method steps positively recited and performed.  The intended results do not modify or narrow the manner in which the steps are performed or practiced and thus they would not receive patentable weight per MPEP 2111.04 "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Second, Webb discloses a first trigger is associated with an event in the network that will create automatically delays, problems and loss of data. In the case of user devices such as smart phones, they may require both a rapid and low power access request procedure thus failing to receive a response message is also a concern.  Furthermore, in LTE systems if a response message is not received at a user device technically equivalent to a triggering of a first event, the user device may increase the transmit power of a subsequent access request message and may therefore expend a comparatively greater amount of power when performing a subsequent access request procedure.  These problems may also be exacerbated by the presence of an increased number of relays in the uplink and/or downlink communications path.  A number of relays in the uplink communications path may increase unpredictability in the propagation time of an access request message to the base station.  A simple solution to these problems would be to extend the maximum length of the response window so that the probability of a response message being transmitted within the response window is increased. For instance, a maximum response window could be defined according to a maximum delay associated with the number of relays in the uplink  (par[0042], [0047]). Further, Webb discloses FIG. 6 provides an illustration of an embodiment of response windowing which is similar to that described with reference to FIG. 4 but where the duration of the one or more of the response windows is different within different events. Response window 601 has been configured to have a shorter duration technically equivalent to a decreasing in the time length of the receiving window.  Likewise, there may be an increased probability that a response message will be transmitted after point 602 compared to 601 and therefore response window 603 is of an increased duration. Response window 605 is thus the longest duration response window because there is a highest probability that a response message will be transmitted after point 604. if a particular user device such as a smart phone requires a rapid response to a request for access, the base station may schedule response windows of a longer duration and closer to the initial request than for a user device which does not require a rapid response, such as smart meter (fig 6, par[0053] and fig 12:1203 and 1204/1205, par[0060]). Third, Cornwall discloses The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102. At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means shortening the specific time intervals between repeat transmissions of the information technically equivalent to shortening the specific time intervals between repeat transmissions of the information as a result of a first trigger event occurring (fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]). Further, Cornwall discloses At time T8, DCU 104 sends a command 112 to the endpoint of interest 102 to decrease the periodic transmission interval of the endpoint of interest 102 technically means lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring technically equivalent to lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring (fig 3:T9, par[0038] and fig 5:510, par[0046]).

Claim Objections
Claims 4-5 and 16-26 are objected to because of the following informalities:  
Claim 4 recites the abbreviation “SRD” and “ISM” without its expanded text.  The claims should be rewritten in such manner so as to recite “Short Range Device (SRD)” or “Industrial, Scientific, Medical (ISM)” in order to introduce the abbreviation along with its corresponding expanded text.  Note the order of abbreviation with respect to its corresponding expanded text.  Additionally, it is the abbreviation that which should be enclosed by parentheses.
Claim 5 recites the abbreviation “SRD” and “ISM” without its expanded text.  The claims should be rewritten in such manner so as to recite “Short Range Device (SRD)” or “Industrial, Scientific, Medical (ISM)” in order to introduce the abbreviation along with its corresponding expanded text.  Note the order of abbreviation with respect to its corresponding expanded text.  Additionally, it is the abbreviation that which should be enclosed by parentheses.
Claim 16 recites the abbreviation “SRD” and “ISM” without its expanded text.  The claims should be rewritten in such manner so as to recite “Short Range Device (SRD)” or “Industrial, Scientific, Medical (ISM)” in order to introduce the abbreviation along with its corresponding expanded text.  Note the order of abbreviation with respect to its corresponding expanded text.  Additionally, it is the abbreviation that which should be enclosed by parentheses.
Claims 17-18 and 20-26 are objected as stated above because due to their dependency from claim 16.

Claim 19 recites the abbreviation “SRD” and “ISM” without its expanded text.  The claims should be rewritten in such manner so as to recite “Short Range Device (SRD)” or “Industrial, Scientific, Medical (ISM)” in order to introduce the abbreviation along with its corresponding expanded text.  Note the order of abbreviation with respect to its corresponding expanded text.  Additionally, it is the abbreviation that which should be enclosed by parentheses.
Claim 19 recites " a transfer reliability" in lines 19-20.The Examiner assumes that it seems to be only a single instance of a transfer reliability in claim 19 that is either increased or decreased, it is reasonably clear that the use of “a” is a grammatical error of using an indefinite article instead of the definite article –the--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7, 14 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites "the opening of receive windows" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim, since the Parent claim 1 features the opening of a singular “additional receive window” and makes no mention of the “opening of additional receive windows” thus it is unclear which opening of plural windows is being referenced by “the opening…” in claim 6.
Claims 7 and 14 are rejected as stated above because due to their dependency from claim 6. Claims 7 and 14 are also indefinite.
Claim 21 recites “the transmit time periods in which repeat transmission is not increased”  in line 5-6. There is insufficient antecedent basis for this limitation in the claim, since it is unclear which non-increase time periods are being referenced.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: central unit and measuring unit in claim 8-9, 15, 18, 22-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0041] for the central unit is described as a hardware circuitry that comprises an antenna, a transmitter and a receiver.
The structure described in the specification par[0041] for the measuring unit is described as a hardware circuitry that technically equivalent to consumption meters with a transmitter and a receiver.
 Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 5-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall et al. (US2016/0080837A1) hereafter Cornwall, in view of Farnham (US2018/0034694A1), in view of Xiong et al. (US2018/0041957A1) hereafter Xiong, and further in view of Webb (US2016/0174263A1).
Regarding claim 1, Cornwall discloses a method for operating a supply system having a measuring unit and a central unit, which comprises the steps of:
transferring information about an operation of the supply system via a communication network by radio (par[0022], [0032], [0037]: The example endpoint communication unit 118 receives meter data 106 from the endpoints 102, 108 and send commands 112 to the endpoint(s) of interest 102 via RF transmissions. The distance calculator 204 measures a signal strength indicator (e.g., received signal strength indicator (RSSI) or other signal level parameter, etc.) for the RF transmission containing the meter data 106 from the endpoint of interest 102. The example endpoint communication module 118 includes hardware (e.g., radio(s), omnidirectional and/or unidirectional antenna(s), etc.) and software (e.g., encoders/decoders, communication buffers, etc.) to communicate with the endpoints 102, 108 in range of the DCU 104) between the central unit (fig 1:104, par[0021]: The DCU 104 technically equivalent to a part of the central unit that can be extended to the utility meter measurement entity (UMME) 114, since The DCU 104 may be in a fixed location as part of a fixed network, and the DCU 104 sends a command 112 to the endpoint of interest to change the periodic interval at which the endpoint of interest 102 transmits meter data 106.  More frequent transmissions allow the DCU 104 to calculate an estimated location of the endpoint of interest 102 quicker compared to if the periodic interval remained the same.  In addition, the time the DCU 104 is required to linger in range of the endpoint of interest 102 is reduced . The DCU 104 sends data (e.g., meter data 106, information related to endpoints of interest 102, etc.) to the UMME 114 while in the field (e.g., while traveling along the DCU route)) and the measuring unit (fig 1:108, par[0019]: A data collection unit (DCU) 104 receives meter data 106 from endpoints 108 (e.g. expected endpoints) and the endpoint(s) of interest 102 technically equivalent to measuring units, each of which is installed on a corresponding utility meter (e.g., gas meters, electricity meters, water meters, etc.) The endpoints 102, 108 send meter data 106 at a periodic interval.);
transmitting the information repeatedly at specific time intervals by the central unit and/or the measuring unit (par[0020]: The example meter data 106 includes utility usage data, a meter identifier (ID), an endpoint ID, and/or tampers indicators, etc. The endpoints 102, 108 send meter data 106 at a periodic interval);
receiving the information by the measuring unit or the central unit (par[0021], [0022], [0027]: The example UMME communication unit 132 receives meter data 106 gathered by the DCU 104, receives information related to endpoints of interest 102 (e.g., new endpoints of interest, final estimated location of endpoints of interest, found endpoints of interest, etc.));
increasing a transfer reliability by shortening the specific time intervals between repeat transmissions of the information as a result of a first trigger event occurring, and/or opening an additional receive window for receiving the receipt confirmation (fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]: The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102.  At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means  shortening the specific time intervals between repeat transmissions of the information); and
decreasing the transfer reliability by lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring, and/or no said additional receive windows are opened (fig 3:T9, par[0038] and fig 5:510, par[0046]: At time T8, DCU 104 sends a command 112 to the endpoint of interest 102 to decrease the periodic transmission interval of the endpoint of interest 102 technically means lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring).
Cornwall does not explicitly disclose the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit; generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit; opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information; and the steps of: opening an additional receive window for receiving the receipt confirmation; and no additional receive windows are opened.
Farnham discloses the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit (par[0082]: For the purpose of explanation, it will be assumed in the present example that the system is one based on water consumption metering using Automatic Meter Reading (AMR) devices, with the AMR sensors being connected via a short range radio network infrastructure.  The sensors report readings to the data collection facility for processing and use to assist decision support systems, such as demand planning, pressure management and leakage detection. As the radio infrastructure operates in the 868 MHz or ISM bands it is susceptible to interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) which vary over time and space and may result in missing readings.).
One of ordinary skill in the art would be aware of both the Cornwall and the Farnham references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Farnham to gain the offering a low risk of interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) with other radio services, usually because their transmitted power, and hence their range, is low.
Cornwall in view of Farnham does not explicitly disclose the method which comprises the steps of: generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit; opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information; and the steps of: opening an additional receive window for receiving the receipt confirmation; and no additional receive windows are opened.
Xiong discloses the method which comprises the steps of: generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit (fig 2:212, par[0039], [0106]: The acknowledgment may be transmitted from the eNB 108 and may indicate that the data has been successfully received by the eNB 108. If, at 212, it is determined that an acknowledgment has been received within the acknowledgment response window, the UE 104 may, at 216, enter a sleep mode); 
opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information (fig 6:612, par[0106]: If, at 612, it is determined that the ACK is received within the ACK response window, the operation 600 may advance to entering sleep mode at 632).
One of ordinary skill in the art would be aware of both the Cornwall, Farnham and the Xiong references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Xiong to gain the functionality of determining and signal retransmission timing, determining the transmission/retransmission attempt and the redundancy version without a dynamic and explicit scheduling grant from the central unit.
Cornwall in view of Farnham and Xiong does not explicitly disclose the method which comprises the steps of: opening an additional receive window for receiving the receipt confirmation; and no additional receive windows are opened.
Webb discloses the method which comprises the steps of: opening an additional receive window for receiving the receipt confirmation (par[0042], [0047]: The feature of opening additional receive window is technically equivalent to increasing the time length of the receive window. The first trigger is associated with an event in the network that will create automatically delays, problems and loss of data. In the case of user devices such as smart phones, they may require both a rapid and low power access request procedure thus failing to receive a response message is also a concern.  Furthermore, in LTE systems if a response message is not received at a user device, the user device may increase the transmit power of a subsequent access request message and may therefore expend a comparatively greater amount of power when performing a subsequent access request procedure.  These problems may also be exacerbated by the presence of an increased number of relays in the uplink and/or downlink communications path.  A number of relays in the uplink communications path may increase unpredictability in the propagation time of an access request message to the base station.  A simple solution to these problems would be to extend the maximum length of the response window so that the probability of a response message being transmitted within the response window is increased. For instance, a maximum response window could be defined according to a maximum delay associated with the number of relays in the uplink ); and no additional receive windows are opened (fig 4, par[0047], [0050]: The feature of no additional receive windows are opened is technically equivalent to a fixed or a decrease in the time length of the receive window. The second trigger event is technically equivalent to the default mode of the system with a standard normal functioning of the network system as no issues or events. An initial time period equal to a conventional delay may be required in order to provide compatibility with legacy user devices which utilize a single fixed response window 401. if a particular user device such as a smart phone requires a rapid response to a request for access, the base station may schedule response windows of a longer duration and closer to the initial request than for a user device which does not require a rapid response, such as smart meter).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong and Webb references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the receipt window feature as disclosed by Webb to gain the functionality of achieving both increased coverage by extending the range of base stations, and increased capacity by defining an increased number of smaller cells by receiving an indication from the measuring units of a location and duration of a response window for receiving response messages, and allowing access to the wireless access interface of the measuring units.

Regarding claim 5, Cornwall discloses a method for operating a supply system having a measuring unit and a central unit, which comprises the steps of:
transferring information about an operation of the supply system via a communication network by radio (par[0022], [0032], [0037]: The example endpoint communication unit 118 receives meter data 106 from the endpoints 102, 108 and send commands 112 to the endpoint(s) of interest 102 via RF transmissions. The distance calculator 204 measures a signal strength indicator (e.g., received signal strength indicator (RSSI) or other signal level parameter, etc.) for the RF transmission containing the meter data 106 from the endpoint of interest 102. The example endpoint communication module 118 includes hardware (e.g., radio(s), omnidirectional and/or unidirectional antenna(s), etc.) and software (e.g., encoders/decoders, communication buffers, etc.) to communicate with the endpoints 102, 108 in range of the DCU 104) between the central unit (fig 1:104, par[0021]: The DCU 104 technically equivalent to a part of the central unit that can be extended to the utility meter measurement entity (UMME) 114, since The DCU 104 may be in a fixed location as part of a fixed network, and the DCU 104 sends a command 112 to the endpoint of interest to change the periodic interval at which the endpoint of interest 102 transmits meter data 106.  More frequent transmissions allow the DCU 104 to calculate an estimated location of the endpoint of interest 102 quicker compared to if the periodic interval remained the same.  In addition, the time the DCU 104 is required to linger in range of the endpoint of interest 102 is reduced . The DCU 104 sends data (e.g., meter data 106, information related to endpoints of interest 102, etc.) to the UMME 114 while in the field (e.g., while traveling along the DCU route)) and the measuring unit (fig 1:108, par[0019]: A data collection unit (DCU) 104 receives meter data 106 from endpoints 108 (e.g. expected endpoints) and the endpoint(s) of interest 102 technically equivalent to measuring units, each of which is installed on a corresponding utility meter (e.g., gas meters, electricity meters, water meters, etc.) The endpoints 102, 108 send meter data 106 at a periodic interval.);
transmitting the information repeatedly at specific time intervals by the central unit and/or the measuring unit (par[0020]: The example meter data 106 includes utility usage data, a meter identifier (ID), an endpoint ID, and/or tampers indicators, etc. The endpoints 102, 108 send meter data 106 at a periodic interval);
receiving the information by the measuring unit or the central unit (par[0021], [0022], [0027]: The example UMME communication unit 132 receives meter data 106 gathered by the DCU 104, receives information related to endpoints of interest 102 (e.g., new endpoints of interest, final estimated location of endpoints of interest, found endpoints of interest, etc.));
increasing a transfer reliability by shortening the specific time intervals between repeat transmissions of the information as a result of a first trigger event occurring, and/or opening an additional receive window for receiving the receipt confirmation (fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]: The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102.  At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means  shortening the specific time intervals between repeat transmissions of the information); and
decreasing the transfer reliability by lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring, and/or no said additional receive windows are opened (fig 3:T9, par[0038] and fig 5:510, par[0046]: At time T8, DCU 104 sends a command 112 to the endpoint of interest 102 to decrease the periodic transmission interval of the endpoint of interest 102 technically means lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring).
Cornwall does not explicitly disclose the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit; generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit; opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information; and increasing the transfer reliability by increasing the certain time length of the receive window as a result of the first trigger event occurring, and decreasing the transfer reliability by decreasing the certain time length again as a result of the second trigger event occurring.
Farnham discloses the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit (par[0082]: For the purpose of explanation, it will be assumed in the present example that the system is one based on water consumption metering using Automatic Meter Reading (AMR) devices, with the AMR sensors being connected via a short range radio network infrastructure.  The sensors report readings to the data collection facility for processing and use to assist decision support systems, such as demand planning, pressure management and leakage detection. As the radio infrastructure operates in the 868 MHz or ISM bands it is susceptible to interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) which vary over time and space and may result in missing readings.).
One of ordinary skill in the art would be aware of both the Cornwall and the Farnham references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Farnham to gain the offering a low risk of interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) with other radio services, usually because their transmitted power, and hence their range, is low.
Cornwall in view of Farnham does not explicitly disclose the method which comprises the steps of: generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit; opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information; and increasing the transfer reliability by increasing the certain time length of the receive window as a result of the first trigger event occurring, and decreasing the transfer reliability by decreasing the certain time length again as a result of the second trigger event occurring.
Xiong discloses the method which comprises the steps of: generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit (fig 2:212, par[0039], [0106]: The acknowledgment may be transmitted from the eNB 108 and may indicate that the data has been successfully received by the eNB 108. If, at 212, it is determined that an acknowledgment has been received within the acknowledgment response window, the UE 104 may, at 216, enter a sleep mode); and
opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information (fig 6:612, par[0106]: If, at 612, it is determined that the ACK is received within the ACK response window, the operation 600 may advance to entering sleep mode at 632).
One of ordinary skill in the art would be aware of the Cornwall, Farnham and the Xiong references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Xiong to gain the functionality of determining and signal retransmission timing, determining the transmission/retransmission attempt and the redundancy version without a dynamic and explicit scheduling grant from the central unit.
Cornwall in view of Farnham and Xiong does not explicitly disclose the method which further comprises: increasing the transfer reliability by increasing the certain time length of the receive window as a result of the first trigger event occurring, and decreasing the certain time length again as a result of the second trigger event occurring.
Webb discloses the method which further comprises:
opening an additional receive window for receiving the receipt confirmation (par[0042], [0047]: The feature of opening additional receive window is technically equivalent to increasing the time length of the receive window. The first trigger is associated with an event in the network that will create automatically delays, problems and loss of data. In the case of user devices such as smart phones, they may require both a rapid and low power access request procedure thus failing to receive a response message is also a concern.  Furthermore, in LTE systems if a response message is not received at a user device, the user device may increase the transmit power of a subsequent access request message and may therefore expend a comparatively greater amount of power when performing a subsequent access request procedure.  These problems may also be exacerbated by the presence of an increased number of relays in the uplink and/or downlink communications path.  A number of relays in the uplink communications path may increase unpredictability in the propagation time of an access request message to the base station.  A simple solution to these problems would be to extend the maximum length of the response window so that the probability of a response message being transmitted within the response window is increased. For instance, a maximum response window could be defined according to a maximum delay associated with the number of relays in the uplink ); and no additional receive windows are opened (fig 4, par[0047], [0050]: The feature of no additional receive windows are opened is technically equivalent to a fixed or a decrease in the time length of the receive window. The second trigger event is technically equivalent to the default mode of the system with a standard normal functioning of the network system as no issues or events. An initial time period equal to a conventional delay may be required in order to provide compatibility with legacy user devices which utilize a single fixed response window 401. if a particular user device such as a smart phone requires a rapid response to a request for access, the base station may schedule response windows of a longer duration and closer to the initial request than for a user device which does not require a rapid response, such as smart meter)
 increasing the transfer reliability by increasing the certain time length of the receive window as a result of the event occurring (par[0042], [0047]: A number of relays in the uplink communications path may increase unpredictability in the propagation time of an access request message to the base station.  A simple solution to these problems would be to extend the maximum length of the response window so that the probability of a response message being transmitted within the response window is increased. For instance, a maximum response window could be defined according to a maximum delay associated with the number of relays in the uplink. For example, if a particular user device such as a smart phone requires a rapid response to a request for access, the base station may schedule response windows of a longer duration and closer to the initial request than for a user device which does not require a rapid response, such as smart meter), and 
decreasing the transfer reliability by decreasing the certain time length again as a result of the event occurring (fig 6, par[0053] and fig 12:1203 and 1204/1205, par[0060]: FIG. 6 provides an illustration of an embodiment of response windowing which is similar to that described with reference to FIG. 4 but where the duration of the one or more of the response windows is different within different events. Response window 601 has been configured to have a shorter duration.  Likewise, there may be an increased probability that a response message will be transmitted after point 602 compared to 601 and therefore response window 603 is of an increased duration.  Response window 605 is thus the longest duration response window because there is a highest probability that a response message will be transmitted after point 604.).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong and Webb references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the receipt window feature as disclosed by Webb to gain the functionality of achieving both increased coverage by extending the range of base stations, and increased capacity by defining an increased number of smaller cells by receiving an indication from the measuring units of a location and duration of a response window for receiving response messages, and allowing access to the wireless access interface of the measuring units.
Cornwall in view of Farnham, Xiong and Webb discloses the claimed invention except for the features of increasing and decreasing the certain time length of the receive window within the first trigger and second trigger events. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the features of increasing and decreasing the certain time length of the receive window within the first and second trigger  events, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 6, Cornwall in view of Farnham, Xiong and Webb discloses the method according to claim 1, wherein the shortening of the specific time intervals between the repeat transmissions, and/or the opening of additional receive windows and/or a change in a transmit power and/or in the certain time length of the receive window, takes place only for a duration of a certain transmit time period, during an increase in a repeat transmission, between the first trigger event and the second trigger event (Cornwall fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]: The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102.  At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means  shortening the specific time intervals between repeat transmissions of the information, and par[0020]: The example meter data 106 includes utility usage data, a meter identifier (ID), an endpoint ID, and/or tampers indicators, etc. The endpoints 102, 108 send meter data 106 at a periodic interval).

Regarding claim 11, Cornwall in view of Farnham, Xiong and Webb discloses the method according to claim 1, which further comprises setting a time interval between the first trigger event and a start of a transfer of the information and/or shortened time intervals on a basis of a defined pattern or pseudo-randomly (Cornwall fig 3:T4/T5, par[0038]: At times T4 and T5, the endpoint of interest 102 sends meter data 106 at the increased periodic transmission interval. In the illustrated example, the period of time between time T4 and time T5 is less than the period of time between time T0 and time T2. Par[0037]: At time T3, after determining that the meter data 106 did come from the endpoint of interest 102 technically equivalent to the first trigger event3, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102).

Regarding claim 12, Cornwall in view of Farnham, Xiong and Webb discloses the method according to claim 1, which further comprises providing a plurality of measuring units and/or central units (Cornwall fig 1:108, par[0019]: FIG. 1 illustrates an example system 100 to identify and locate endpoints of interest 102.  In the illustrated example, a data collection unit (DCU) 104 receives meter data 106 from endpoints 108 (e.g. expected endpoints) and the endpoint(s) of interest 102, each of which is installed on a corresponding utility meter (e.g., gas meters, electricity meters, water meters, etc.)).

Regarding claim 13, Cornwall in view of Farnham, Xiong and Webb discloses the method according to claim 1, wherein the supply system is a consumer meter system (Cornwall par[0020]: The example meter data 106 includes utility usage data, a meter identifier (ID), an endpoint ID, and/or tampers indicators, etc. The endpoints 102, 108 send meter data 106 at a periodic interval) and the measuring unit is a consumption meter (Cornwall fig 1:108&114, par[0019], [0020]: a data collection unit (DCU) 104 receives meter data 106 from endpoints 108 (e.g. expected endpoints) and the endpoint(s) of interest 102, each of which is installed on a corresponding utility meter (e.g., gas meters, electricity meters, water meters, etc.)).

2.	Claims 2-3, 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Farnham, Xiong and Webb, and further in view of Olson et al. (US2011/0140909A1) hereafter Olson.
Regarding claim 2, Cornwall in view of Farnham, Xiong and Webb does not explicitly disclose the method wherein the second trigger event is a receiving of the receipt confirmation and/or a triggering of a timer and/or a successful connection to another transmission system.
Olson discloses the method wherein the second trigger event is a receiving of the receipt confirmation and/or a triggering of a timer and/or a successful connection to another transmission system (fig 3:74, par[0034]: If the answer is "No," as represented by the "No" result branch from block 72, the routine proceeds to execute further instructions as represented by decision block 74 to determine whether the second last transmission was successful, in which case, the routine branches, as represented by the "Yes" result to process block 75, where the CPU 60 executes further instructions to form the sixteen most recent meter readings into a second message for transmission).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Webb and Olson references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the feature of associating the acknowledgment with the trigger event as disclosed by Olson to gain the functionality of optimizing and adjusting power levels at the utility meter data origination sites in an automatic meter reading network, and providing an optimal use of radio frequency channels and for an increase in volume of utility metering data collection for a defined geographical area.

Regarding claim 3, Cornwall in view of Farnham, Xiong and Webb does not explicitly disclose the method which further comprises configuring at least one of the measuring unit or the central unit such that it can transmit and receive over a plurality of radio systems and/or a plurality of frequency channels.
Olson discloses the method which further comprises configuring at least one of the measuring unit or the central unit such that it can transmit and receive over a plurality of radio systems and/or a plurality of frequency channels (fig 3:78, 82, par[0035]: After determining which of three messages this is, the CPU 60 then tries to send the message on one of three frequency hopping frequencies A, B or C, from among fifty such frequencies in the transmission frequency band).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Webb and Olson references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the feature of associating the acknowledgment with the trigger event as disclosed by Olson to gain the functionality of optimizing and adjusting power levels at the utility meter data origination sites in an automatic meter reading network, and providing an optimal use of radio frequency channels and for an increase in volume of utility metering data collection for a defined geographical area.

Regarding claim 8, Cornwall in view of Farnham, Xiong and Webb does not explicitly disclose the method wherein the central unit and/or the measuring unit select a frequency channel for an information transfer.
Olson discloses the method wherein the central unit and/or the measuring unit select a frequency channel for an information transfer (fig 3:78, par[0032], [0035]: At the scheduled time, the site transceiver assemblies 12, 15 will transmit one of three messages containing varying amounts of meter data on a first channel frequency (A). The site transceiver 12, 15 will try to complete a transmit-and-acknowledgement cycle three times for each message on three channels (A, B and C). After determining which of three messages this is, the CPU 60 then tries to send the message on one of three frequency hopping frequencies A, B or C, from among fifty such frequencies in the transmission frequency band).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Webb and Olson references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the feature of associating the acknowledgment with the trigger event as disclosed by Olson to gain the functionality of optimizing and adjusting power levels at the utility meter data origination sites in an automatic meter reading network, and providing an optimal use of radio frequency channels and for an increase in volume of utility metering data collection for a defined geographical area.

Regarding claim 9, Cornwall in view of Farnham, Xiong, Webb and Olson discloses the method according to claim 8, wherein the measuring unit and/or the central unit performs a frequency channel assessment and the frequency channel assessment is used for selecting a frequency channel (Olson fig 3:83, par[0035]: If the first attempt is unsuccessful, as represented by the "No" result from decision block 79, then the routine proceeds to try to transmit and receive an acknowledgement on the second channel.  If the second attempt is unsuccessful, as represented by the "No" result from decision block 83, then the routine proceeds to try to transmit and receive an acknowledgement on the third channel).

Regarding claim 14, Cornwall in view of Farnham, Xiong and Webb does not explicitly disclose the method wherein the change in the transmit power and/or in the time length of the receive window is an increase or a decrease.
Olson discloses the method wherein the change in the transmit power and/or in the time length of the receive window is an increase or a decrease (fig 3:84, par[0035] and fig 4:96, par[0041]: For the third transmission, on Channel C, the CPU 60 also executes instructions to "set destination address to FFFFFFFF, a global address, and adjust the power of transmission (process block 84), "transmit on channel C" (I/O block 85) and checking for receipt of an acknowledge signal (decision block 86). If the result of this decision is "Yes," as represented by the "Yes" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal and to change the power level command signal to the site, as represented by I/O block 98.  If the result of this decision is "No," as represented by the "No" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal but not a change to the power level command signal to the site, as represented by I/O block 97).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Webb and Olson references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the feature of associating the acknowledgment with the trigger event as disclosed by Olson to gain the functionality of optimizing and adjusting power levels at the utility meter data origination sites in an automatic meter reading network, and providing an optimal use of radio frequency channels and for an increase in volume of utility metering data collection for a defined geographical area.

3.	Claims 4, 16-18, 20, 22-23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Farnham, Xiong above, and further in view of Olson et al. (US2011/0140909A1) hereafter Olson.
Regarding claim 4, Cornwall discloses a method for operating a supply system having a measuring unit and a central unit, which comprises the steps of:
transferring information about an operation of the supply system via a communication network by radio (par[0022], [0032], [0037]: The example endpoint communication unit 118 receives meter data 106 from the endpoints 102, 108 and send commands 112 to the endpoint(s) of interest 102 via RF transmissions. The distance calculator 204 measures a signal strength indicator (e.g., received signal strength indicator (RSSI) or other signal level parameter, etc.) for the RF transmission containing the meter data 106 from the endpoint of interest 102. The example endpoint communication module 118 includes hardware (e.g., radio(s), omnidirectional and/or unidirectional antenna(s), etc.) and software (e.g., encoders/decoders, communication buffers, etc.) to communicate with the endpoints 102, 108 in range of the DCU 104) between the central unit (fig 1:104, par[0021]: The DCU 104 technically equivalent to a part of the central unit that can be extended to the utility meter measurement entity (UMME) 114, since The DCU 104 may be in a fixed location as part of a fixed network, and the DCU 104 sends a command 112 to the endpoint of interest to change the periodic interval at which the endpoint of interest 102 transmits meter data 106.  More frequent transmissions allow the DCU 104 to calculate an estimated location of the endpoint of interest 102 quicker compared to if the periodic interval remained the same.  In addition, the time the DCU 104 is required to linger in range of the endpoint of interest 102 is reduced . The DCU 104 sends data (e.g., meter data 106, information related to endpoints of interest 102, etc.) to the UMME 114 while in the field (e.g., while traveling along the DCU route)) and the measuring unit (fig 1:108, par[0019]: A data collection unit (DCU) 104 receives meter data 106 from endpoints 108 (e.g. expected endpoints) and the endpoint(s) of interest 102 technically equivalent to measuring units, each of which is installed on a corresponding utility meter (e.g., gas meters, electricity meters, water meters, etc.) The endpoints 102, 108 send meter data 106 at a periodic interval.);
transmitting the information repeatedly at specific time intervals by the central unit and/or the measuring unit (par[0020]: The example meter data 106 includes utility usage data, a meter identifier (ID), an endpoint ID, and/or tampers indicators, etc. The endpoints 102, 108 send meter data 106 at a periodic interval);
receiving the information by the measuring unit or the central unit (par[0021], [0022], [0027]: The example UMME communication unit 132 receives meter data 106 gathered by the DCU 104, receives information related to endpoints of interest 102 (e.g., new endpoints of interest, final estimated location of endpoints of interest, found endpoints of interest, etc.));
increasing a transfer reliability by shortening the specific time intervals between repeat transmissions of the information as a result of a first trigger event occurring, and/or opening an additional receive window for receiving the receipt confirmation (fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]: The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102.  At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means  shortening the specific time intervals between repeat transmissions of the information); and
decreasing the transfer reliability by lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring, and/or no said additional receive windows are opened (fig 3:T9, par[0038] and fig 5:510, par[0046]: At time T8, DCU 104 sends a command 112 to the endpoint of interest 102 to decrease the periodic transmission interval of the endpoint of interest 102 technically means lengthening the specific time intervals between the repeat transmissions as a result of a second trigger event occurring).
Cornwall does not explicitly disclose the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit; generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit; opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information; increasing the transfer reliability by increasing a transmit power for transmitting the information as a result of the first trigger event occurring, and decreasing the transfer reliability by decreasing again the transmit power as a result of the second trigger event occurring.
Farnham discloses the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit (par[0082]: For the purpose of explanation, it will be assumed in the present example that the system is one based on water consumption metering using Automatic Meter Reading (AMR) devices, with the AMR sensors being connected via a short range radio network infrastructure.  The sensors report readings to the data collection facility for processing and use to assist decision support systems, such as demand planning, pressure management and leakage detection. As the radio infrastructure operates in the 868 MHz or ISM bands it is susceptible to interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) which vary over time and space and may result in missing readings.).
One of ordinary skill in the art would be aware of both the Cornwall and the Farnham references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Farnham to gain the offering a low risk of interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) with other radio services, usually because their transmitted power, and hence their range, is low.
Cornwall in view of Farnham does not explicitly disclose the method which comprises the steps of: generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit; opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information; increasing the transfer reliability by increasing a transmit power for transmitting the information as a result of the first trigger event occurring, and decreasing the transfer reliability by decreasing again the transmit power as a result of the second trigger event occurring.
Xiong discloses the method which comprises the steps of: generating a receipt confirmation, and transmitting the receipt confirmation to the central unit or the measuring unit (fig 2:212, par[0039], [0106]: The acknowledgment may be transmitted from the eNB 108 and may indicate that the data has been successfully received by the eNB 108. If, at 212, it is determined that an acknowledgment has been received within the acknowledgment response window, the UE 104 may, at 216, enter a sleep mode); and
opening in the central unit or the measuring unit a receive window of a certain time length for receiving the receipt confirmation after transmitting the information (fig 6:612, par[0106]: If, at 612, it is determined that the ACK is received within the ACK response window, the operation 600 may advance to entering sleep mode at 632).
One of ordinary skill in the art would be aware of the Cornwall, Farnham and the Xiong references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Xiong to gain the functionality of determining and signal retransmission timing, determining the transmission/retransmission attempt and the redundancy version without a dynamic and explicit scheduling grant from the central unit.
Cornwall in view of Farnham and Xiong does not explicitly disclose the method which comprises the steps: increasing the transfer reliability by increasing a transmit power for transmitting the information as a result of the first trigger event occurring, and decreasing the transfer reliability by decreasing again the transmit power as a result of the second trigger event occurring.
Olson discloses the method wherein increasing the transfer reliability by a transmit power for transmitting the information is changed as a result of the first trigger event occurring (fig 3:84, par[0035] and fig 4:96, par[0041], [0042]: For the third transmission, on Channel C, the CPU 60 also executes instructions to "set destination address to FFFFFFFF, a global address, and adjust the power of transmission (process block 84) technically equivalent to the features of increasing and decreasing the power transmission based on events, "transmit on channel C" (I/O block 85) and checking for receipt of an acknowledge signal (decision block 86). If the result of this decision is "Yes," as represented by the "Yes" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal and to change the power level command signal to the site, as represented by I/O block 98.  If the result of this decision is "No," as represented by the "No" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal but not a change to the power level command signal to the site, as represented by I/O block 97. A site transmission power level parameter is sent from the control center 50 to the gateway 30, which can then send a message with a command to the site transceiver 12, 15 (through a repeater 20, if necessary) to adjust the site transmission power level to the calculated, optimum power level based on network conditions, technically equivalent to the features of increasing and decreasing the power transmission based on events), and decreasing the transfer reliability by changed again as a result of the second trigger event occurring (fig 3:84, par[0035] and fig 4:96, par[0041], [0042]: For the third transmission, on Channel C, the CPU 60 also executes instructions to "set destination address to FFFFFFFF, a global address, and adjust the power of transmission (process block 84) technically equivalent to the features of increasing and decreasing the power transmission based on events, "transmit on channel C" (I/O block 85) and checking for receipt of an acknowledge signal (decision block 86). If the result of this decision is "Yes," as represented by the "Yes" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal and to change the power level command signal to the site, as represented by I/O block 98.  If the result of this decision is "No," as represented by the "No" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal but not a change to the power level command signal to the site, as represented by I/O block 97. A site transmission power level parameter is sent from the control center 50 to the gateway 30, which can then send a message with a command to the site transceiver 12, 15 (through a repeater 20, if necessary) to adjust the site transmission power level to the calculated, optimum power level based on network conditions, technically equivalent to the features of increasing and decreasing the power transmission based on events).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong and Olson references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the feature of associating the acknowledgment with the trigger event as disclosed by Olson to gain the functionality of optimizing and adjusting power levels at the utility meter data origination sites in an automatic meter reading network, and providing an optimal use of radio frequency channels and for an increase in volume of utility metering data collection for a defined geographical area.
Cornwall in view of Farnham, Xiong and Olson discloses the claimed invention except for the features of increasing and decreasing within specific events. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the features of increasing and decreasing within the first and second trigger  events, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 16, Cornwall discloses a method for operating a supply system having a measuring unit and a central unit, which further comprises:
transferring information about an operation of the supply system via a communication network by radio (par[0022], [0032], [0037]: The example endpoint communication unit 118 receives meter data 106 from the endpoints 102, 108 and send commands 112 to the endpoint(s) of interest 102 via RF transmissions. The distance calculator 204 measures a signal strength indicator (e.g., received signal strength indicator (RSSI) or other signal level parameter, etc.) for the RF transmission containing the meter data 106 from the endpoint of interest 102. The example endpoint communication module 118 includes hardware (e.g., radio(s), omnidirectional and/or unidirectional antenna(s), etc.) and software (e.g., encoders/decoders, communication buffers, etc.) to communicate with the endpoints 102, 108 in range of the DCU 104) between the central unit (fig 1:104, par[0021]: The DCU 104 technically equivalent to a part of the central unit that can be extended to the utility meter measurement entity (UMME) 114, since The DCU 104 may be in a fixed location as part of a fixed network, and the DCU 104 sends a command 112 to the endpoint of interest to change the periodic interval at which the endpoint of interest 102 transmits meter data 106.  More frequent transmissions allow the DCU 104 to calculate an estimated location of the endpoint of interest 102 quicker compared to if the periodic interval remained the same.  In addition, the time the DCU 104 is required to linger in range of the endpoint of interest 102 is reduced . The DCU 104 sends data (e.g., meter data 106, information related to endpoints of interest 102, etc.) to the UMME 114 while in the field (e.g., while traveling along the DCU route)) and the measuring unit (fig 1:108, par[0019]: A data collection unit (DCU) 104 receives meter data 106 from endpoints 108 (e.g. expected endpoints) and the endpoint(s) of interest 102 technically equivalent to measuring units, each of which is installed on a corresponding utility meter (e.g., gas meters, electricity meters, water meters, etc.) The endpoints 102, 108 send meter data 106 at a periodic interval.);
transmitting the information repeatedly at specific time intervals by the central unit and/or the measuring unit (par[0020]: The example meter data 106 includes utility usage data, a meter identifier (ID), an endpoint ID, and/or tampers indicators, etc. The endpoints 102, 108 send meter data 106 at a periodic interval);
receiving, via the measuring unit or the central unit, the information (par[0021], [0022], [0027]: The example UMME communication unit 132 receives meter data 106 gathered by the DCU 104, receives information related to endpoints of interest 102 (e.g., new endpoints of interest, final estimated location of endpoints of interest, found endpoints of interest, etc.)).
Cornwall does not explicitly disclose the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit; generating a receipt confirmation, which is transmitted to the central unit or the measuring unit; opening in the central unit or the measuring unit; opening a receive window of a certain time length for receiving the receipt confirmation via the central unit or the measuring unit, after transmitting the information; decreasing a transfer reliability by decreasing a transmit power for transmitting the information as a result of a first trigger event occurring, and increasing the transfer reliability by increasing the transmit power again as a result of a second trigger event occurring.
Farnham discloses the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit (par[0082]: For the purpose of explanation, it will be assumed in the present example that the system is one based on water consumption metering using Automatic Meter Reading (AMR) devices, with the AMR sensors being connected via a short range radio network infrastructure.  The sensors report readings to the data collection facility for processing and use to assist decision support systems, such as demand planning, pressure management and leakage detection. As the radio infrastructure operates in the 868 MHz or ISM bands it is susceptible to interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) which vary over time and space and may result in missing readings.).
One of ordinary skill in the art would be aware of both the Cornwall and the Farnham references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Farnham to gain the offering a low risk of interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) with other radio services, usually because their transmitted power, and hence their range, is low.
Cornwall in view of Farnham does not explicitly disclose the method which comprises the steps of: generating a receipt confirmation, which is transmitted to the central unit or the measuring unit; opening in the central unit or the measuring unit; opening a receive window of a certain time length for receiving the receipt confirmation via the central unit or the measuring unit, after transmitting the information; decreasing a transfer reliability by decreasing a transmit power for transmitting the information as a result of a first trigger event occurring, and increasing the transfer reliability by increasing the transmit power again as a result of a second trigger event occurring.
Xiong discloses the method which comprises the steps of: generating a receipt confirmation, which is transmitted to the central unit or the measuring unit; opening in the central unit or the measuring unit (fig 2:212, par[0039], [0106]: The acknowledgment may be transmitted from the eNB 108 and may indicate that the data has been successfully received by the eNB 108. If, at 212, it is determined that an acknowledgment has been received within the acknowledgment response window, the UE 104 may, at 216, enter a sleep mode); and
opening a receive window of a certain time length for receiving the receipt confirmation via the central unit or the measuring unit, after transmitting the information (fig 6:612, par[0106]: If, at 612, it is determined that the ACK is received within the ACK response window, the operation 600 may advance to entering sleep mode at 632).
One of ordinary skill in the art would be aware of both the Cornwall and the Xiong references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Xiong to gain the functionality of determining and signal retransmission timing, determining the transmission/retransmission attempt and the redundancy version without a dynamic and explicit scheduling grant from the central unit.
Cornwall in view of Farnham and Xiong does not explicitly disclose the method, which further comprises: decreasing a transfer reliability by decreasing a transmit power for transmitting the information as a result of a first trigger event occurring, and increasing the transfer reliability by increasing the transmit power again as a result of a second trigger event occurring.
Olson discloses the method, which further comprises: decreasing a transfer reliability by changing a transmit power for transmitting the information as a result of a first trigger event occurring (fig 3:84, par[0035] and fig 4:96, par[0041], [0042]: For the third transmission, on Channel C, the CPU 60 also executes instructions to "set destination address to FFFFFFFF, a global address, and adjust the power of transmission (process block 84) technically equivalent to the features of increasing and decreasing the power transmission based on events, "transmit on channel C" (I/O block 85) and checking for receipt of an acknowledge signal (decision block 86). If the result of this decision is "Yes," as represented by the "Yes" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal and to change the power level command signal to the site, as represented by I/O block 98.  If the result of this decision is "No," as represented by the "No" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal but not a change to the power level command signal to the site, as represented by I/O block 97. A site transmission power level parameter is sent from the control center 50 to the gateway 30, which can then send a message with a command to the site transceiver 12, 15 (through a repeater 20, if necessary) to adjust the site transmission power level to the calculated, optimum power level based on network conditions, technically equivalent to the features of increasing and decreasing the power transmission based on events), and increasing the transfer reliability by changing the transmit power again as a result of a second trigger event occurring (fig 3:84, par[0035] and fig 4:96, par[0041], [0042]: For the third transmission, on Channel C, the CPU 60 also executes instructions to "set destination address to FFFFFFFF, a global address, and adjust the power of transmission (process block 84) technically equivalent to the features of increasing and decreasing the power transmission based on events, "transmit on channel C" (I/O block 85) and checking for receipt of an acknowledge signal (decision block 86). If the result of this decision is "Yes," as represented by the "Yes" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal and to change the power level command signal to the site, as represented by I/O block 98.  If the result of this decision is "No," as represented by the "No" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal but not a change to the power level command signal to the site, as represented by I/O block 97. A site transmission power level parameter is sent from the control center 50 to the gateway 30, which can then send a message with a command to the site transceiver 12, 15 (through a repeater 20, if necessary) to adjust the site transmission power level to the calculated, optimum power level based on network conditions, technically equivalent to the features of increasing and decreasing the power transmission based on events).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong and Olson references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the feature of associating the acknowledgment with the trigger event as disclosed by Olson to gain the functionality of optimizing and adjusting power levels at the utility meter data origination sites in an automatic meter reading network, and providing an optimal use of radio frequency channels and for an increase in volume of utility metering data collection for a defined geographical area.
Cornwall in view of Farnham, Xiong and Olson discloses the claimed invention except for the features of reducing and increasing within the specific first and second trigger events. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the features of increasing and decreasing within the first and second trigger  events, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 17, Cornwall in view of Farnham, Xiong and Olson discloses the method according to claim 16, wherein the second trigger event is a receiving of the receipt confirmation and/or a triggering of a timer and/or a successful connection to another transmission system (Olson fig 3:74, par[0034]: If the answer is "No," as represented by the "No" result branch from block 72, the routine proceeds to execute further instructions as represented by decision block 74 to determine whether the second last transmission was successful, in which case, the routine branches, as represented by the "Yes" result to process block 75, where the CPU 60 executes further instructions to form the sixteen most recent meter readings into a second message for transmission).

Regarding claim 18, Cornwall in view of Farnham, Xiong and Olson discloses the method according to claim 16, which further comprises configuring at least one of the measuring unit or the central unit such that they can transmit and receive over a plurality of radio systems and/or a plurality of frequency channels (Olson fig 3:78, 82, par[0035]: After determining which of three messages this is, the CPU 60 then tries to send the message on one of three frequency hopping frequencies A, B or C, from among fifty such frequencies in the transmission frequency band).

Regarding claim 20, Cornwall in view of Farnham, Xiong and Olson discloses the method according to claim 16, wherein the shortening of the specific time intervals between repeat transmissions, and/or an opening of additional receive windows and/or a change in the transmit power and/or in the certain time length of the receive window, takes place only for a duration of a certain transmit time period, in which a repeat transmission is increased, between the first trigger event and the second trigger event (Cornwall fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]: The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102.  At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means  shortening the specific time intervals between repeat transmissions of the information, and par[0020]: The example meter data 106 includes utility usage data, a meter identifier (ID), an endpoint ID, and/or tampers indicators, etc. The endpoints 102, 108 send meter data 106 at a periodic interval).

Regarding claim 22, Cornwall in view of Farnham, Xiong and Olson discloses the method according to claim 16, wherein the central unit and/or the measuring unit select a frequency channel for an information transfer (Olson fig 3:78, par[0032], [0035]: At the scheduled time, the site transceiver assemblies 12, 15 will transmit one of three messages containing varying amounts of meter data on a first channel frequency (A). The site transceiver 12, 15 will try to complete a transmit-and-acknowledgement cycle three times for each message on three channels (A, B and C). After determining which of three messages this is, the CPU 60 then tries to send the message on one of three frequency hopping frequencies A, B or C, from among fifty such frequencies in the transmission frequency band).

Regarding claim 23, Cornwall in view of Farnham, Xiong and Olson discloses the method according to claim 22, wherein the measuring unit and/or the central unit performs a frequency channel assessment and the frequency channel assessment is used for selecting the frequency channel (Olson fig 3:83, par[0035]: If the first attempt is unsuccessful, as represented by the "No" result from decision block 79, then the routine proceeds to try to transmit and receive an acknowledgement on the second channel.  If the second attempt is unsuccessful, as represented by the "No" result from decision block 83, then the routine proceeds to try to transmit and receive an acknowledgement on the third channel).

Regarding claim 25, Cornwall in view of Farnham, Xiong and Olson discloses the method according to claim 16, which further comprises setting a time interval between the first trigger event and a start of a transfer of the information and/or shortened time intervals on a basis of a defined pattern or pseudo-randomly (Cornwall fig 3:T4/T5, par[0038]: At times T4 and T5, the endpoint of interest 102 sends meter data 106 at the increased periodic transmission interval. In the illustrated example, the period of time between time T4 and time T5 is less than the period of time between time T0 and time T2. Par[0037]: At time T3, after determining that the meter data 106 did come from the endpoint of interest 102 technically equivalent to the first trigger event3, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102).

Regarding claim 26, Cornwall in view of Farnham, Xiong and Olson discloses the method according to claim 16, which further comprises providing a plurality of measuring units and/or central units (Cornwall fig 1:108, par[0019]: FIG. 1 illustrates an example system 100 to identify and locate endpoints of interest 102.  In the illustrated example, a data collection unit (DCU) 104 receives meter data 106 from endpoints 108 (e.g. expected endpoints) and the endpoint(s) of interest 102, each of which is installed on a corresponding utility meter (e.g., gas meters, electricity meters, water meters, etc.)).

4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Farnham, Xiong and Webb, and further in view of Won et al. (US2017/0041881A1) hereafter Won.
Regarding claim 7, Cornwall in view of Farnham, Xiong and Webb discloses the method according to claim 6, which further comprises generating a plurality of transmit time periods in which the repeat transmission is increased between the first trigger event occurring and the second trigger event occurring (Cornwall fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]: The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102.  At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means  shortening the specific time intervals between repeat transmissions of the information).
Cornwall in view of Farnham, Xiong and Webb does not explicitly disclose the method which further comprises: transmit pauses and/or the transmit time periods in which the repeat transmission is not increased are provided between the transmit time periods in which the repeat transmission is increased.
Won discloses the method which further comprises: transmit pauses and/or the transmit time periods in which the repeat transmission is not increased are provided between the transmit time periods in which the repeat transmission is increased (fig 5:590, par[0039], [0040], [0109]: The transmission control module 150 may calculate the ratio of the bitrate of the content to the network bitrate and may set a transmission pause time and/or an additional transmission time of the packet transmission based on the calculated ratio value. The ratio value in which the ratio of the bitrate of the content to the network bitrate is calculated may be, for example, an index indicating how fast at least data for outputting the content is sent through the network. Therefore, when the calculated ratio value is higher, there may be more amounts of data which may be sent within a specific time.).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Webb and Won references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the transmission pause feature as disclosed by Won to gain the functionality of reducing an amount of current and power consumed by data transmission, and setting a transmission pause time and/or an additional transmission time of the packet transmission based on the calculated ratio of the bitrate of the content to the network bitrate.

5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Farnham, Xiong and Webb, and further in view of Barker et al. (US2018/0195926A1) hereafter Barker.
Regarding claim 10, Cornwall in view of Farnham, Xiong and Webb does not explicitly disclose the method which further comprises providing a lookup table, in which are stored expected values for the information conveyed and/or parameters, and the lookup table is used for checking the information and/or the parameters, wherein a certain divergence of the information conveyed and/or of the parameters from the stored expected values in the lookup table constitutes the first trigger event.
Barker discloses the method which further comprises providing a lookup table (fig 11a:528&529, par[0056]: The computer system 520 may also comprise a memory storage 524 that further comprises a program 525 and configuration (CFG) data 526 along with a downstream pressure lookup table 528 and a leak location lookup table 529), in which are stored expected values for the information conveyed (par[0059]: step 906 of the leak detection method 900 utilizes the computer system 520 to process both the new upstream readings 902 and the new metered demand readings 904 to calculate an expected pressure at a downstream location using the Real-Time Hydraulic Model, which may be stored in the memory storage 524 of computer system 520) and/or parameters, and the lookup table is used for checking the information and/or the parameters, wherein a certain divergence of the information conveyed and/or of the parameters from the stored expected values in the lookup table constitutes the first trigger event (fig 9:906, par[0059]: step 906 of the leak detection method 900 utilizes the computer system 520 to process both the new upstream readings 902 and the new metered demand readings 904 to calculate an expected pressure at a downstream location using the Real-Time Hydraulic Model, which may be stored in the memory storage 524 of computer system 520).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Webb and Barker references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the lookup table feature as disclosed by Barker to gain the functionality of determining an expected pressure at each downstream location based on a range of hypothetical upstream pressures at the corresponding upstream location and consumption data from the consumption meters, with the expected pressure and the detected downstream pressure at each downstream location are compared to determine if the calculated discrepancy exceeds a discrepancy threshold.

6.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Farnham, Xiong, Webb and Olson, and further in view of Sanderford, JR (US2012/0163213A1) hereafter Sanderford.
Regarding claim 15, Cornwall in view of Farnham, Xiong, Webb and Olson does not explicitly disclose the method wherein the measuring unit and/or the central unit performs the frequency channel assessment on a basis of a signal-to-noise ratio and/or on a basis of a signal-to-interference ratio.
Sanderford discloses the method wherein the measuring unit and/or the central unit performs the frequency channel assessment on a basis of a signal-to-noise ratio and/or on a basis of a signal-to-interference ratio (fig 3:58, par[0050]: In step 58, the system selects the gateway 16 that has the highest signal-to-noise ratio for messages received from the meter 12).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Webb, Olson and Sanderford references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the signal-to-noise ratio feature as disclosed by Sanderford to gain the functionality of assigning the communication channel to each of the individual meters based upon the signal-to-noise ratio of messages sent from the meter to the most optimal gateway, and if the signal-to-noise ratio changes during use, the system will re-assign a communication channel based upon the adjusted signal-to-noise ratio.

7.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Farnham, Xiong and Olson, and further in view of Webb (US2016/0174263A1).
Regarding claim 19, Cornwall discloses a method for operating a supply system having a measuring unit and a central unit, which further comprises:
transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio (par[0022], [0032], [0037]: The example endpoint communication unit 118 receives meter data 106 from the endpoints 102, 108 and send commands 112 to the endpoint(s) of interest 102 via RF transmissions. The distance calculator 204 measures a signal strength indicator (e.g., received signal strength indicator (RSSI) or other signal level parameter, etc.) for the RF transmission containing the meter data 106 from the endpoint of interest 102. The example endpoint communication module 118 includes hardware (e.g., radio(s), omnidirectional and/or unidirectional antenna(s), etc.) and software (e.g., encoders/decoders, communication buffers, etc.) to communicate with the endpoints 102, 108 in range of the DCU 104) between the central unit (fig 1:104, par[0021]: The DCU 104 technically equivalent to a part of the central unit that can be extended to the utility meter measurement entity (UMME) 114, since The DCU 104 may be in a fixed location as part of a fixed network, and the DCU 104 sends a command 112 to the endpoint of interest to change the periodic interval at which the endpoint of interest 102 transmits meter data 106.  More frequent transmissions allow the DCU 104 to calculate an estimated location of the endpoint of interest 102 quicker compared to if the periodic interval remained the same.  In addition, the time the DCU 104 is required to linger in range of the endpoint of interest 102 is reduced . The DCU 104 sends data (e.g., meter data 106, information related to endpoints of interest 102, etc.) to the UMME 114 while in the field (e.g., while traveling along the DCU route)) and the measuring unit (fig 1:108, par[0019]: A data collection unit (DCU) 104 receives meter data 106 from endpoints 108 (e.g. expected endpoints) and the endpoint(s) of interest 102 technically equivalent to measuring units, each of which is installed on a corresponding utility meter (e.g., gas meters, electricity meters, water meters, etc.) The endpoints 102, 108 send meter data 106 at a periodic interval.);
transmitting the information repeatedly at specific time intervals by the central unit and/or the measuring unit (par[0020]: The example meter data 106 includes utility usage data, a meter identifier (ID), an endpoint ID, and/or tampers indicators, etc. The endpoints 102, 108 send meter data 106 at a periodic interval);
receiving, via the measuring unit or the central unit, the information (par[0021], [0022], [0027]: The example UMME communication unit 132 receives meter data 106 gathered by the DCU 104, receives information related to endpoints of interest 102 (e.g., new endpoints of interest, final estimated location of endpoints of interest, found endpoints of interest, etc.)).
Cornwall does not explicitly disclose the method which comprises the steps of: generating a receipt confirmation, which is transmitted to the central unit or the measuring unit; opening in the central unit or the measuring unit; opening a receive window of a certain time length for receiving the receipt confirmation via the central unit or the measuring unit, after transmitting the information; decreasing a transfer reliability by decreasing a transmit power for transmitting the information as a result of a first trigger event occurring, and increasing the transfer reliability by increasing the transmit power again as a result of a second trigger event occurring.
Farnham discloses the method which comprises the steps of: transferring information about an operation of the supply system via a Short Range Device (SRD) or Industrial, Scientific, Medical (ISM) band communication network by radio between the central unit and the measuring unit (par[0082]: For the purpose of explanation, it will be assumed in the present example that the system is one based on water consumption metering using Automatic Meter Reading (AMR) devices, with the AMR sensors being connected via a short range radio network infrastructure.  The sensors report readings to the data collection facility for processing and use to assist decision support systems, such as demand planning, pressure management and leakage detection. As the radio infrastructure operates in the 868 MHz or ISM bands it is susceptible to interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) which vary over time and space and may result in missing readings.).
One of ordinary skill in the art would be aware of both the Cornwall and the Farnham references since both pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Farnham to gain the offering a low risk of interference and propagation anomalies (such as building, meter pit and vehicle related attenuation) with other radio services, usually because their transmitted power, and hence their range, is low.
Cornwall in view of Farnham does not explicitly disclose the method which comprises the steps of: generating a receipt confirmation, which is transmitted to the central unit or the measuring unit; opening in the central unit or the measuring unit; opening a receive window of a certain time length for receiving the receipt confirmation via the central unit or the measuring unit, after transmitting the information; decreasing a transfer reliability by decreasing a transmit power for transmitting the information as a result of a first trigger event occurring, and increasing the transfer reliability by increasing the transmit power again as a result of a second trigger event occurring.
Xiong discloses the method which comprises the steps of: generating a receipt confirmation, which is transmitted to the central unit or the measuring unit; opening in the central unit or the measuring unit (fig 2:212, par[0039], [0106]: The acknowledgment may be transmitted from the eNB 108 and may indicate that the data has been successfully received by the eNB 108. If, at 212, it is determined that an acknowledgment has been received within the acknowledgment response window, the UE 104 may, at 216, enter a sleep mode); and
opening a receive window of a certain time length for receiving the receipt confirmation via the central unit or the measuring unit, after transmitting the information (fig 6:612, par[0106]: If, at 612, it is determined that the ACK is received within the ACK response window, the operation 600 may advance to entering sleep mode at 632).
One of ordinary skill in the art would be aware of the Cornwall, Farnham and the Xiong references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the acknowledgment feature as disclosed by Xiong to gain the functionality of determining and signal retransmission timing, determining the transmission/retransmission attempt and the redundancy version without a dynamic and explicit scheduling grant from the central unit.
Cornwall in view of Farnham and Xiong does not explicitly disclose the method, which further comprises: decreasing a transfer reliability by decreasing a transmit power for transmitting the information as a result of a first trigger event occurring, and increasing the transfer reliability by increasing the transmit power again as a result of a second trigger event occurring.
Olson discloses the method, which further comprises: decreasing a transfer reliability by changing a transmit power for transmitting the information as a result of a first trigger event occurring (fig 3:84, par[0035] and fig 4:96, par[0041], [0042]: For the third transmission, on Channel C, the CPU 60 also executes instructions to "set destination address to FFFFFFFF, a global address, and adjust the power of transmission (process block 84) technically equivalent to the features of increasing and decreasing the power transmission based on events, "transmit on channel C" (I/O block 85) and checking for receipt of an acknowledge signal (decision block 86). If the result of this decision is "Yes," as represented by the "Yes" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal and to change the power level command signal to the site, as represented by I/O block 98.  If the result of this decision is "No," as represented by the "No" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal but not a change to the power level command signal to the site, as represented by I/O block 97. A site transmission power level parameter is sent from the control center 50 to the gateway 30, which can then send a message with a command to the site transceiver 12, 15 (through a repeater 20, if necessary) to adjust the site transmission power level to the calculated, optimum power level based on network conditions, technically equivalent to the features of increasing and decreasing the power transmission based on events), and increasing the transfer reliability by changing the transmit power again as a result of a second trigger event occurring (fig 3:84, par[0035] and fig 4:96, par[0041], [0042]: For the third transmission, on Channel C, the CPU 60 also executes instructions to "set destination address to FFFFFFFF, a global address, and adjust the power of transmission (process block 84) technically equivalent to the features of increasing and decreasing the power transmission based on events, "transmit on channel C" (I/O block 85) and checking for receipt of an acknowledge signal (decision block 86). If the result of this decision is "Yes," as represented by the "Yes" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal and to change the power level command signal to the site, as represented by I/O block 98.  If the result of this decision is "No," as represented by the "No" result branch from decision block 96, the CPU 60 next executes instructions to transmit an acknowledgement signal but not a change to the power level command signal to the site, as represented by I/O block 97. A site transmission power level parameter is sent from the control center 50 to the gateway 30, which can then send a message with a command to the site transceiver 12, 15 (through a repeater 20, if necessary) to adjust the site transmission power level to the calculated, optimum power level based on network conditions, technically equivalent to the features of increasing and decreasing the power transmission based on events).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong and Olson references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the feature of associating the acknowledgment with the trigger event as disclosed by Olson to gain the functionality of optimizing and adjusting power levels at the utility meter data origination sites in an automatic meter reading network, and providing an optimal use of radio frequency channels and for an increase in volume of utility metering data collection for a defined geographical area.
Cornwall in view of Farnham, Xiong and Olson discloses the claimed invention except for the features of reducing and increasing within the specific first and second trigger events. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the features of increasing and decreasing within the first and second trigger  events, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Cornwall in view of Farnham, Xiong and Olson does not explicitly disclose the method which further comprises: increasing the transfer reliability by increasing the certain time length of the receive window as a result of the first trigger event occurring, and decreasing the certain time length again as a result of the second trigger event occurring.
Webb discloses the method which further comprises:
increasing the transfer reliability by increasing the certain time length of the receive window as a result of the event occurring (par[0042], [0047]: A number of relays in the uplink communications path may increase unpredictability in the propagation time of an access request message to the base station.  A simple solution to these problems would be to extend the maximum length of the response window so that the probability of a response message being transmitted within the response window is increased. For instance, a maximum response window could be defined according to a maximum delay associated with the number of relays in the uplink. For example, if a particular user device such as a smart phone requires a rapid response to a request for access, the base station may schedule response windows of a longer duration and closer to the initial request than for a user device which does not require a rapid response, such as smart meter), and 
decreasing the transfer reliability by decreasing the certain time length again as a result of the event occurring (fig 6, par[0053] and fig 12:1203 and 1204/1205, par[0060]: FIG. 6 provides an illustration of an embodiment of response windowing which is similar to that described with reference to FIG. 4 but where the duration of the one or more of the response windows is different within different events. Response window 601 has been configured to have a shorter duration.  Likewise, there may be an increased probability that a response message will be transmitted after point 602 compared to 601 and therefore response window 603 is of an increased duration.  Response window 605 is thus the longest duration response window because there is a highest probability that a response message will be transmitted after point 604.).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Olson and Webb references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the receipt window feature as disclosed by Webb to gain the functionality of achieving both increased coverage by extending the range of base stations, and increased capacity by defining an increased number of smaller cells by receiving an indication from the measuring units of a location and duration of a response window for receiving response messages, and allowing access to the wireless access interface of the measuring units.
Cornwall in view of Farnham, Xiong, Olson and Webb discloses the claimed invention except for the features of increasing and decreasing the certain time length of the receive window within the first trigger and second trigger events. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the features of increasing and decreasing the certain time length of the receive window within the first and second trigger  events, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

8.	Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Farnham, Xiong and Olson, and further in view of Won et al. (US2017/0041881A1) hereafter Won.
Regarding claim 21, Cornwall in view of Farnham, Xiong and Olson discloses the method which further comprises generating a plurality of transmit time periods in which the repeat transmission is increased between the first trigger event occurring and the second trigger event occurring (Cornwall fig 3:T3, T4, T5; par[0037], [0038] and fig 5:506, par[0046]: The DCU 104 receives the RF transmission containing meter data 106 and determines whether the meter data 106 was sent from an endpoint of interest 102.  At time T3, after determining that the meter data 106 did come from the endpoint of interest 102, the DCU 104 sends a command 112 to increase the periodic transmission interval to the endpoint of interest 102 technically means  shortening the specific time intervals between repeat transmissions of the information).
Cornwall in view of Farnham, Xiong and Olson does not explicitly disclose the method which further comprises: transmit pauses and/or the transmit time periods in which repeat transmission is not increased are provided between the transmit time periods in which the repeat transmission is increased.
Won discloses the method which further comprises: transmit pauses and/or the transmit time periods in which repeat transmission is not increased are provided between the transmit time periods in which the repeat transmission is increased (fig 5:590, par[0039], [0040], [0109]: The transmission control module 150 may calculate the ratio of the bitrate of the content to the network bitrate and may set a transmission pause time and/or an additional transmission time of the packet transmission based on the calculated ratio value. The ratio value in which the ratio of the bitrate of the content to the network bitrate is calculated may be, for example, an index indicating how fast at least data for outputting the content is sent through the network. Therefore, when the calculated ratio value is higher, there may be more amounts of data which may be sent within a specific time.).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, and Olson and Won references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the transmission pause feature as disclosed by Won to gain the functionality of reducing an amount of current and power consumed by data transmission, and setting a transmission pause time and/or an additional transmission time of the packet transmission based on the calculated ratio of the bitrate of the content to the network bitrate.

9.	Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornwall in view of Farnham, Xiong and Olson, and further in view of Barker et al. (US2018/0195926A1) hereafter Barker.
Regarding claim 24, Cornwall in view of Farnham, Xiong and Olson does not explicitly disclose the method which further comprises providing a lookup table, in which are stored expected values for the information conveyed and/or parameters, and the lookup table is used for checking the information and/or the parameters, wherein a certain divergence of the information conveyed and/or of the parameters from the stored expected values in the lookup table constitutes the first trigger event.
Barker discloses the method which further comprises providing a lookup table (fig 11a:528&529, par[0056]: The computer system 520 may also comprise a memory storage 524 that further comprises a program 525 and configuration (CFG) data 526 along with a downstream pressure lookup table 528 and a leak location lookup table 529), in which are stored expected values for the information conveyed (par[0059]: step 906 of the leak detection method 900 utilizes the computer system 520 to process both the new upstream readings 902 and the new metered demand readings 904 to calculate an expected pressure at a downstream location using the Real-Time Hydraulic Model, which may be stored in the memory storage 524 of computer system 520) and/or parameters, and the lookup table is used for checking the information and/or the parameters, wherein a certain divergence of the information conveyed and/or of the parameters from the stored expected values in the lookup table constitutes the first trigger event (fig 9:906, par[0059]: step 906 of the leak detection method 900 utilizes the computer system 520 to process both the new upstream readings 902 and the new metered demand readings 904 to calculate an expected pressure at a downstream location using the Real-Time Hydraulic Model, which may be stored in the memory storage 524 of computer system 520).
One of ordinary skill in the art would be aware of the Cornwall, Farnham, Xiong, Olson and Barker references since all pertain to the field of metering systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Cornwall to implement the lookup table feature as disclosed by Barker to gain the functionality of determining an expected pressure at each downstream location based on a range of hypothetical upstream pressures at the corresponding upstream location and consumption data from the consumption meters, with the expected pressure and the detected downstream pressure at each downstream location are compared to determine if the calculated discrepancy exceeds a discrepancy threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685